Exhibit 10.2

RESTRICTED STOCK AWARD AGREEMENT

(NON-EMPLOYEE DIRECTOR)

Name of Participant:                    

Date of Grant: January 19, 2012

Number of Shares:                    

Value of each Share on Date of Grant: $2.90

This Restricted Stock Agreement (the “Agreement”), dated as of January 19, 2012,
is made between Intervest Bancshares Corporation (the “Company”) and the
above-named individual (the “Participant”) to record the granting of Restricted
Stock on January 19, 2012 (the “Grant Date”) to the Participant pursuant to the
Company’s Long Term Incentive Plan (the “Plan”) by the Company’s Compensation
Committee pursuant to the Plan.

The Committee and the Participant hereby agree as follows:

1. Grant. The Company hereby grants to the Participant, as of the Grant Date,
subject to and in accordance with the terms and conditions of the Plan and this
Agreement,              shares of the Company’s Class A Common Stock, par value
$1.00 per share (the “Common Stock”). The grant of shares of Common Stock to the
Participant, evidenced by this Agreement, is an award of Restricted Stock (as
defined in the Plan) and such shares of Restricted Stock are referred to in this
Agreement as the “Shares.”

2. Vesting. Ownership of the shares shall vest on the first anniversary of the
Grant Date, provided that, on the vesting date, the Participant is serving as a
member of the Board of Directors of the Company.

Notwithstanding the foregoing vesting date, if, prior to the first anniversary
of the Grant Date, there is a Change of Control of the Company (as that term is
defined in the Plan) or the Participant’s service on the Board terminates
because of death or disability, all Shares not yet vested shall become
immediately vested.

3. Forfeiture. Shares that do not become vested in accordance with the vesting
set forth in Section 2 shall be forfeited to the Company.

4. Legend. Each share certificate representing the Shares shall bear a legend
indicating that such Shares are “Restricted Stock” and are subject to the
provisions of this Agreement and the Plan.



--------------------------------------------------------------------------------

5 Stock Issuance.

(a) The Company shall issue the Shares in book entry form, registered in the
name of the Participant with notations regarding the applicable restrictions on
transfer imposed under this Agreement; provided, however, that the Company may,
in its discretion, elect to issue such shares in certificate form as provided
below.

(b) Any certificates representing the Shares that may be delivered to the
Participant by the Company prior to vesting shall be redelivered to the Company
to be held by the Company until the restrictions on such Shares have lapsed and
the Shares shall thereby have become vested or the shares represented thereby
have been forfeited hereunder. Such certificates shall bear a legend as
contemplated by Section 4.

(c) Promptly after the vesting of the Shares pursuant to Section 2, the Company
shall, as applicable, either remove the notations on any shares issued in book
entry form which have vested or deliver to the Participant a certificate or
certificates evidencing the number of Shares which have vested. The Participant
shall deliver to the Company any representations or other documents required by
this Agreement or the Plan.

(d) If the Company elects to issue certificates to the Participant, the
Participant shall be required to execute a stock power, in the form attached as
Exhibit A, with respect to the Shares. The Company shall not deliver any
certificates in accordance with this Agreement unless and until the Company
shall have received such stock power executed by the Participant. The
Participant, by acceptance of this award, shall be deemed to appoint, and does
so appoint by execution of this Agreement, the Company and each of its
authorized representatives as the Participant’s attorney(s)-in-fact to effect
any transfer of unvested forfeited Shares (or Shares otherwise reacquired by the
Company hereunder) to the Company as may be required pursuant to the Plan or
this Agreement and to execute such documents as the Company or such
representatives deem necessary or advisable in connection with any such
transfer.

6. Rights as a Shareholder. Except for the transfer and other restrictions set
forth elsewhere in this Agreement and in the Plan, the Participant, as record
holder of the Shares, shall possess all the rights of a holder of the Company’s
common stock, including the right to receive dividends on and to vote the
Shares; provided, however, that prior to becoming vested and transferable, the
certificates representing such Shares shall be held by the Company for the
benefit of the Participant. As the Shares become vested and transferable,
certificates representing such Shares shall be released to the Participant.

7. Transferability. The Shares may not be sold, transferred, pledged, assigned,
encumbered, or otherwise alienated or hypothecated until they become fully
vested and transferable in accordance with Section 2 of this Agreement and then
only to the extent permitted under the Agreement and the Plan and any applicable
securities laws. Prior to full vesting and transferability, all rights with
respect to the Shares granted to a Participant under the Plan shall be
available, during such Participant’s lifetime, only to such Participant.

 

2



--------------------------------------------------------------------------------

8 Section 83(b) Election. The Participant may elect, within 30 days of the Grant
Date, pursuant to Section 83(b) of the Internal Revenue Code, to include in his
or her gross income the fair market value of the Shares covered by this
Agreement in the taxable year of grant. The election must be made by filing the
appropriate notice with the Internal Revenue Service within 30 days of the Grant
Date. If the Participant makes such election, the Participant shall promptly
notify the Company by submitting to the Company a copy of the election notice
filed with the Internal Revenue Service.

9 Adjustment of Shares. As provided in the Plan, in the event of any change in
the Common Stock of the Company by reason of any stock dividend, stock split,
recapitalization, merger, consolidation, split-up, combination or exchange of
Shares, or of any similar change affecting the Common Stock, the Shares shall be
adjusted automatically consistent with such change to prevent substantial
dilution or enlargement of the rights granted to, or available for, the
Participant.

10 The Plan. The Participant hereby acknowledges receipt of a copy of the Plan
and agrees to be bound by all of the terms and provisions thereof, including any
that might conflict with those contained in this Agreement. Capitalized terms
used in this Agreement and not otherwise defined herein shall have the meaning
given to such terms under the Plan.

11 Notices. All notices to the Company shall be in writing and sent to the
Company’s Secretary at the Company’s offices. Notices to the Participant shall
be addressed to the Participant at the Participant’s address as it appears in
the Company’s records.

IN WITNESS WHEREOF, the Company and the Participant have caused this Restricted
Stock Agreement to be executed on the date set forth opposite their respective
signatures, it being understood that the Grant Date may differ from the date of
signature.

 

Dated:              2012   INTERVEST BANCSHARES CORPORATION   By:  

 

  Name:   Title: Dated:              2012  

 

  Participant Name:

 

3



--------------------------------------------------------------------------------

EXHIBIT A

STOCK POWER

FOR VALUE RECEIVED, the undersigned does hereby sell, assign and transfer to
Intervest Bancshares Corporation (the “Company”),
                                         Shares of the Company’s common stock
represented by Certificate No.                     . The undersigned authorizes
the Secretary of the Company to transfer the stock on the books of the Company
in the event of any forfeiture of any shares issued under the Restricted Stock
Agreement dated as of             , 20     between the Company and the
undersigned.

 

Dated:                       

 

  [Participant’s Name]

 

4